1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA, et al., Case No. 2:14-cv-08313-JAK-JPR
11   ex rel. HRAYR SHAHINIAN, M.D.,
     F.A.C.S.,                         JUDGMENT
12
13              Plaintiff-Relator,       JS-6

14        vs.
15   KIMBERLY-CLARK CORPORATION,
16   a Delaware corporation,
17              Defendant.
18
19
20
21
22
23
24
25
26
27
28
1          Defendant Kimberly-Clark Corporation (“Defendant”) having moved to dismiss
2    Plaintiffs’ Third Amended Qui Tam Complaint, and the matter having come before
3    the Honorable John A. Kronstadt, United States District Judge, on March 19, 2018,
4    and the Court having rendered its Order granting the motion with prejudice, it is,
5          ORDERED, ADJUDGED AND DECREED: The Third Amended Qui Tam
6    Complaint is dismissed without leave to amend and with prejudice.
7          The dismissal is without prejudice as to the United States.
8          IT IS SO ORDERED AND ENTERED. THE CLERK IS DIRECTED TO
9    ENTER THIS JUDGMENT.
10
11
     Dated: October 12, 2018
12
13
                                            JOHN A. KRONSTADT
14                                          UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                1
